UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

_____________________________________

MICHAEL MIRAN and ESTA MIRAN,

                             Plaintiffs,             15-CV-6133

                 v.                                  DECISION
                                                     and ORDER

JERRY SOLOMON AND ERIC T. SCHNEIDERMAN,

                         Defendants.
________________________________________

                              I. INTRODUCTION

     Michael and Esta Miran (“Plaintiffs” or “the Mirans”), both

doctors, were convicted of crimes related to Medicaid and Medicare

fraud. Their convictions were affirmed on direct appeal by the

Appellate Division, Fourth Department of New York State Supreme Court

(“Fourth     Department”).    See    People     v.    Miran,      107    A.D.3d

28   (4th   Dept.2013),   leave     denied,   21     N.Y.3d    1044     (2013),

reconsideration denied, 22 N.Y.3d 957 (2013) and cert. denied sub

nom., 134 S.Ct. 2312 (2014). Plaintiffs then filed this pro se action

seeking relief under 42 U.S.C. §§ 1983 and other statutes against

numerous defendants. In essence, Plaintiffs sought to have this Court

“void and overturn” the actions of the New York State Attorney

General Medicaid Fraud Control Unit (“MFCU”) and the New York State

Courts.     Plaintiff’s first amended complaint was dismissed by this

Court as frivolous. Their second amended complaint was dismissed on
the basis of res judicata, in light of the Fourth Department’s

decision affirming their convictions.

     Plaintiffs now have filed a Motion for Extension of Time to File

a Motion to Vacate Judgment (Docket No. 25) and a Motion for Rule 60

Relief from Judgment (Docket No. 27). Defendants filed Responses in

Opposition (Docket Nos. 26 & 29) to both motions. Plaintiffs filed a

Reply (Docket No. 30). For the reasons discussed below, both motions

are dismissed.

                            II. DISCUSSION

     Rule 60(b) of the Federal Rules of Civil Procedure allows a

party to seek relief from a final judgment on certain enumerated

grounds: mistake, inadvertence, surprise, or excusable neglect; newly

discovered evidence; fraud; the judgment is void; or the judgment has

been satisfied. FED. R. CIV. P. 60(b)(1)-(5). Rule 60(b) also has a so-

called “catch-all” provision, subsection (6), which allows vacatur

for “any other reason that justifies relief. . . .” FED. R. CIV. P.

60(b)(6).

     Here, Plaintiffs’ motion to vacate the judgment is brought

pursuant to Rule 60(b)(2) on the basis that they have obtained newly

discovered   evidence.   Specifically,   Plaintiffs   assert   they   have

obtained evidence from a Freedom of Information Act (“FOIA”) request

“show[ing] that no NYS agency certified or oversaw the Mirans’

treatment and billing. If this information were available during the

original proceedings, the Mirans’ attorneys could have challenged the


                                  -2-
use of [N.Y. Exec. Law] § 63.3 to authorize prosecution of the

Mirans. New evidence from the FOIA establishes that the Mirans’ case

is entirely HHS/CMS/Medicare and governed by federal law, regulations

and rules.” (Docket No. 27, p. 1 of 2).

     Defendants argue, inter alia, that Plaintiffs’ motion to vacate

is untimely because it was filed well beyond the one-year limitations

period applicable to motions made pursuant to subsection (2) of

Rule 60(b). The Court agrees.          Rule 60(c) explicitly provides that

motions under subsections (1), (2), and (3) must “be made within a

reasonable time, and . . . not more than one year after the judgment

. . . .” Fed. R. Civ. P. 60(c)(1). This one-year time limit is

“absolute.” Martha Graham Sch. & Dance Found., Inc. v. Martha Graham

Ctr. of Contemporary Dance, Inc., 466 F.3d 97, 100 (2d Cir. 2006);

see also 11 Fed. Prac. & Proc. Civ. § 2866 (3d ed. 2013) (“The

one-year period represents an extreme limit, and the motion may be

rejected as untimely if not made within a ‘reasonable time’ even

though the one-year period has not expired. . . . The concept of

reasonable time cannot be used to extend the one-year limit. . . .

Nor does the court have any power to enlarge the time limits of the

rule.”).

     Here,    the    judgment     dismissing    Plaintiffs’    second   amended

complaint    was    entered     on   October   27,   2015   (Docket   No.   19).

Plaintiffs’ motion to vacate was not filed until nearly three (3)

years later. It is plainly untimely, and the Court “has no power to

enlarge the one-year period.” Nat’l Union Fire Ins. Co. of Pittsburgh

                                        -3-
v. Forman 635 Joint Venture, No. 94 CIV. 1312(LLS), 1996 WL 507317,

at *2 (S.D.N.Y. Sept. 6, 1996) (citing FED. R. CIV. P. 6(b)(2) (“A

court must not extend the time to act under Rules 50(b) and (d),

52(b), 59(b), (d), and (e), and 60(b).”).

      Moreover, it is well settled that “[w]hen the reason asserted

for   relief    comes    properly     within    one     of   those    clauses      [i.e.,

subsections (1), (2), and (3)], clause (6) [of Rule 60(b)] may not be

employed to avoid the one-year limitation.” United States v. Cirami,

563 F.2d 26, 32 (2d Cir. 1977). “If clause (6) were not mutually

exclusive of the other clauses, a party’s artful motion practice

could render meaningless the one-year time limitation on clauses (1),

(2), (3).” Freedom, N.Y., Inc. v. United States, 438 F. Supp.2d 457,

464   (S.D.N.Y.    2006).     Here,    Plaintiffs’       motion      to   vacate    falls

squarely    within      the   parameters       of   Rule     60(b)(2).         Plaintiffs

accordingly may not rely on the catch-all clause of subsection (6) to

avoid the one-year limitation. See, e.g., Greenberg v. Chrust, No. 01

Civ. 10080(RWS), 2004 WL 585823, at *3 n.6 (S.D.N.Y. Mar. 25 2004)

(“A party may not depend on the broad ‘any other reason’ provision of

Rule 60(b)(6) where the basis for the Rule 60(b) motion may be

construed under any other clause of Rule 60(b).”).

      The Court is without authority to extend the time limit, and

therefore      Plaintiffs’    motion    to     extend    the   time       to    file   for

Rule 60(b) relief must be denied. Plaintiff’s Rule 60(b) motion is

untimely because it was brought well outside the one-year limitations


                                         -4-
period for motions seeking to overturn a judgment based on newly

discovered evidence. Accordingly, the Court lacks jurisdiction to

consider it and need not reach Defendants’ alternative arguments for

dismissal.

                            III. CONCLUSION

     For the foregoing reasons, the Court denies Plaintiffs’ Motion

for an Extension of Time and Motion to Vacate the Judgment with

prejudice.

     SO ORDERED.



                                      S/Michael A. Telesca

                                         HON. MICHAEL A. TELESCA
                                      United States District Judge

 Dated:      November 21, 2018
             Rochester, New York.




                                    -5-
